DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0018] recites “document D2, patent US10760893”.  However, for reasons unknown to the examiner, in the Patent Application Publication of the instant application, US 2021/0145285 A1, this was modified to “document D2, patent U.S. Ser. No. 10/760,893”.  The examiner suggests amending the specification to recite “document D2, Patent No. US 10,760,893”, to prevent a further incorrect publication.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the mask selector comprises a store for two system functions g and h”.  The claim does not define the functions “g and h”.   Further, a review of the specification does not appear to include the functions.  The specification mentions “functions g and h” in paragraphs [0018], and [00104]-[00108], referring to “the procedure described in the US patent D2”.  However, a statement of incorporation by reference of document D2, “patent US10760893” is not present in the specification.  Furthermore, a search of the prior art does not provide evidence that the functions “g and h” are well-known in the field of optical coherence tomography, as the only citations found are those by the applicant.  Therefore, the claim limitation “wherein the mask selector comprises a store for two system functions g and h” is indefinite. 
Based upon the indefiniteness of “g and h”, the “Master Slave algorithm” is further indefinite, as the claim recites that the “Master Slave algorithm “ is “based on the function g and h”. 
Claim 1 further recites “two lateral directions over r=1, 2 . . . R lateral pixels”.  The variable “R” is not defined.  It is suggested to amend the claim to define R as “an integer”.
Claim 1 further recites indefinite language, such as “can calculate”, page 2, line 2; “may coincide”, page 2, line 6; “may be different”.   The use of “can” and “may” renders uncertainty whether the words that follow are required or optional.  It is suggested to use “calculates”, “coincides”, and “is different”.  
Furthermore, “different than that”, in page 2, line 7, is indefinite as it is unclear what “that” refers back to.
Regarding claim 2, the recitation “its outputs” it unclear.  It is assume this is “outputs of the distributor”.
Regarding claims 4-6 and 8, the variable “Q” is not defined.  It is suggested to amend the claim to define Q as “an integer”.
Regarding claim 9, the variables “N” and “E” are not defined.  It is suggested to amend the claim to define N and E as “an integer”.
Regarding claims 9 and 12, the variable  “E” is not defined.  It is suggested to amend the claim to define E as “an integer”.
Claims 2-12 are rejected based on their dependency on claim 1.
Regarding claim 13, the claim recites various steps in past tense.  For example, “where a spectral scan is performed”, “the mask signal is associated”, “the Master Slave protocol is varied dynamically”, “a correcting method prepares the mask index of the mask signal selected to be used by the Master Slave protocol”.  It is unclear if these steps are positively recites steps that must be performed as part of the claimed method.  It is suggested to amend the claim to recite active steps of scanning, associating, varying, using.
Regarding claims 14-19, the claims recite various steps in past tense, “is used”, “are used”, “are produced”, “is performed”, “is obtained”.  It is unclear if these steps are positively recites steps that must be performed as part of the claimed method.  It is suggested to amend the claim to recite active steps of using, producing, performing, obtaining.
Regarding claim 18, the variable “Q” is not defined.  It is suggested to amend the claim to define Q as “an integer”.
Claims 14-20 are rejected based upon their dependency on claim 13.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification does not provide support for the claimed recitation of “two system functions g and h”.  As the functions are not described nor well-known in the art, the specification does not reasonably convey to one skilled in the art that the inventor has possession of the claimed invention.  The only discussion of  “functions g and h” appears in paragraphs [0018], and [00104]-[00108], referring to “the procedure described in the US patent D2”.  However, a statement of incorporation by reference of document D2, “patent US10760893” is not present in the specification.  
Furthermore, as the claimed Master Slave algorithm is based on functions g and h, the specification does not provide support for a Master Slave algorithm.
Claims 2-12 are rejected based upon their dependency on claim 1.
Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 recites “the Master Slave protocol is varied dynamically according to a sensing method” and “a correcting method prepares the mask index of the mask signal selected to be used by the Master Slave protocol”.  However, the specification does not describe these methods in sufficient detail to “dynamically vary the Master Slave protocol” or “prepare the mask index”.  
Under the factors set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), see MPEP 2164.01(a), the Office concludes that (A) the breadth of the claims is much larger than the specification enables, (B) the nature of the invention is a method of Optical Coherence Tomography, (C) the state of the prior art is advanced, (D) the level of ordinary skill in the art is very high, (E) although there is predictability as to how one could dynamically vary a protocol and prepare a mask index, the specification provides little or no guidance as to how one would do so, (F) the specification provides little or no direction as to how the method is performed, (G) working examples are not provided, and (H) the experimentation required for the various ways to dynamically vary the Master Slave protocol or prepare the mask index would be a great amount. As factors (A), (F), (G), and (H) point towards undue experimentation and the remaining factors are neutral, based upon a weighing of the above factors the Office concludes that there would be undue experimentation for the scope of the claim.
The examiner notes that in the event that applicant can point to the specification being enabled, a rejection would be made on the scope of enablement.  A potential scope of enablement rejection could be overcome by amending the claim to recite the enabled methods.
Claims 14-20 are rejected based upon dependency on claim 13.
In light of the indefiniteness of the claims and the lack of enablement, no rejection under 35 USC 102 or 103 is made.  See MPEP 2143.03 Sec I, stating “an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Podoleanu (US 2017/0138721) teaches an OCT device with a Complex Master Slave to provide complex-value measurements from an axial position inside an object.
Podoleanu (US 2008/0074617) teaches an OCT device for measuring a curved object such that image points are corrected so the positions are closes to their real spatial distribution.
Podoleanu (US 2008/0170204) teaches an OCT device for measuring a contour of a curved object, computing a 3D contour from a composite of the 2D measurements.
Podoleanu (US 2015/0292860) teaches an OCT device with a master and a slave interferometer, where the master interferometer parameters dictate the results in the slave interferometer.
Complex master slave interferometry (cited in IDS) discusses a master-slave interferometry system that reduces a random component of the phase while maintaining axial resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877